UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-13 5-31-13 Class A 5.52 7.75 6.56 5.52 45.26 88.83 3.08 3.08 Class B 4.64 7.69 6.46 4.64 44.86 86.99 2.52 2.52 Class C 8.64 7.99 6.31 8.64 46.86 84.32 2.52 2.52 Class I 2 10.83 9.14 7.42 10.83 54.82 104.66 3.58 3.58 Class R1 10.03 8.43 6.70 10.03 49.90 91.33 2.74 2.74 Class R2 10.61 8.71 6.98 10.61 51.84 96.40 3.28 3.28 Class R3 10.18 8.50 6.75 10.18 50.39 92.11 2.90 2.90 Class R4 10.51 8.82 7.06 10.51 52.57 97.83 3.37 3.27 Class R5 10.68 9.11 7.36 10.68 54.61 103.49 3.63 3.63 Class R6 10.92 9.23 7.53 10.92 55.50 106.61 3.66 3.66 Index † 0.91 5.50 4.66 0.91 30.69 57.72 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses, except as noted. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2* Class R3 Class R4** Class R5 Class R6 Net/Gross (%) 0.93 1.63 1.63 0.53 1.21 0.96 1.10 0.71 0.50 0.46 * Expenses have been estimated for the Class’s first full year of operations. ** The Fund’s distributor has contractually agreed to waive 0.10% of the Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through September 30, 2013. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 800-225-5291 or visit the fund’s website at jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Income Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 4 5-31-03 $18,699 $18,699 $15,772 Class C 4 5-31-03 18,432 18,432 15,772 Class I 2 5-31-03 20,466 20,466 15,772 Class R1 2 5-31-03 19,133 19,133 15,772 Class R2 2 5-31-03 19,640 19,640 15,772 Class R3 2 5-31-03 19,211 19,211 15,772 Class R4 2 5-31-03 19,783 19,783 15,772 Class R5 2 5-31-03 20,349 20,349 15,772 Class R6 2 5-31-03 20,661 20,661 15,772 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors as described in the Fund’s prospectuses. 3 Class R1 shares were first offered on 8-5-03; Class R3, Class R4, and Class R5 shares were first offered on 5-21-09; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 4 The contingent deferred sales charge is not applicable. Annual report | Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Effective May 15, 2013, Barry Evans relinquished his role as portfolio manager of the fund, as he assumes a new leadership role as president of John Hancock Asset Management a division of Manulife Asset Management (North America) Limited. Effective July 1, 2013, John Iles retired from the fund’s portfolio management team. The fund will continue to be managed by veteran managers Dan Janis and Thomas Goggins. Global bond market performance was mixed over the past year, with developed-market government bonds and AAA-rated debt underperforming more speculative sectors. For the year ended May 31, 2013, John Hancock Income Fund’s Class A shares posted a total return of 10.41%, excluding sales charges. By comparison, the fund’s benchmark, the Barclays U.S. Aggregate Bond Index, returned 0.91%, and the fund’s peer group, the Morningstar, Inc. multisector bond fund category, posted an average return of 9.36%. † Our decision to continue to avoid U.S. Treasuries in favor of high-yield bonds and emerging-market debt was a key driver of the fund’s outperformance. U.S. Treasury yields had hit record lows in July 2012, and with the economy continuing to improve, we believed the risks of rising interest rates far outweighed the potential rewards in that sector. With low default rates, strong balance sheets, and attractive fundamentals, flows into high-yield bonds have been exceptionally strong. We took advantage of this trend and locked in some of our profits, allocating a portion of our lower-rated high-yield holdings into floating-rate loans. That asset class also has performed well recently as investors have grown more cognizant of the threat of rising interest rates. Meanwhile, the high-yield market posted robust gains during the period amid strong demand, and our sizable position benefited performance. On the international front, the fund’s allocation to Philippine government debt was one of its strongest performers. In developed markets, our tactical allocation to Irish debt also contributed positively to performance. We sold the fund’s position in Irish bonds at a profit during the period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,036.10 $4.57 Class B 1,000.00 1,032.50 8.11 Class C 1,000.00 1,032.50 8.11 Class I 1,000.00 1,038.00 2.64 Class R1 1,000.00 1,034.60 6.04 Class R2 1,000.00 1,036.90 3.86 Class R3 1,000.00 1,035.00 5.68 Class R4 1,000.00 1,036.30 3.86 Class R5 1,000.00 1,038.10 2.64 Class R6 1,000.00 1,038.50 2.29 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,020.40 $4.53 Class B 1,000.00 1,017.00 8.05 Class C 1,000.00 1,017.00 8.05 Class I 1,000.00 1,022.30 2.62 Class R1 1,000.00 1,019.00 5.99 Class R2 1,000.00 1,021.10 3.83 Class R3 1,000.00 1,019.30 5.64 Class R4 1,000.00 1,021.10 3.83 Class R5 1,000.00 1,022.30 2.62 Class R6 1,000.00 1,022.70 2.27 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the Fund’s prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.90%, 1.60%, 1.60%, 0.52%, 1.19%, 0.76%, 1.12%, 0.76%, 0.52%, and 0.45% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Income Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 45.8% Capital Preferred Securities 2.3% Foreign Government Obligations 27.2% Asset Backed Securities 1.4% Term Loans 7.5% Convertible Bonds 1.2% Collateralized Mortgage Obligations 5.6% Common Stocks 0.5% Preferred Securities 4.3% Short-Term Investments & Other 4.2% Country Composition 1 United States 57.0% Sweden 2.2% Canada 8.6% Indonesia 2.0% Australia 3.4% Thailand 2.0% Singapore 2.6% Brazil 1.9% New Zealand 2.3% Other Countries 15.8% Philippines 2.2% Quality Composition U.S. Government Agency CMO 0.6% B 20.3% AAA 16.7% CCC & Below 5.5% AA 7.0% Equity 0.5% A 4.6% Preferred Securities 4.3% BBB 17.4% Not Rated 3.4% BB 15.5% Short-Term Investments & Other 4.2% Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Currency transactions are impacted by fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a fund’s investments. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. For additional information on these and other risk considerations, please see the fund’s prospectuses. 1 As a percentage of net assets on 5-31-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Income Fund 11 Fund’s investments As of 5-31-13 Maturity Rate (%) date Par value^ Value Corporate Bonds 45.8% (Cost $1,631,194,163) Consumer Discretionary 10.0% Auto Components 1.0% American Axle & Manufacturing, Inc. 6.625 10-15-22 10,180,000 10,956,225 Lear Corp. 8.125 03-15-20 3,600,000 3,996,000 Tenneco, Inc. 6.875 12-15-20 3,185,000 3,471,650 The Goodyear Tire & Rubber Company 7.000 05-15-22 16,115,000 17,363,913 The Goodyear Tire & Rubber Company 8.750 08-15-20 2,495,000 2,912,913 Automobiles 1.5% Chrysler Group LLC 8.250 06-15-21 2,600,000 2,938,000 Ford Motor Company 4.750 01-15-43 16,985,000 15,842,868 Ford Motor Company 6.625 10-01-28 6,818,000 7,892,278 Ford Motor Company 7.450 07-16-31 3,662,000 4,622,462 Ford Motor Credit Company LLC 4.250 02-03-17 7,065,000 7,546,409 General Motors Financial Company, Inc. (S) 4.250 05-15-23 15,605,000 15,214,875 Hotels, Restaurants & Leisure 0.3% Arcos Dorados Holdings, Inc. (S) 10.250 07-13-16 BRL 10,025,000 4,858,507 Fontainebleau Las Vegas Holdings LLC (H)(S) 10.250 06-15-15 3,455,000 2,159 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,499,000 1,454,030 MGM Resorts International 8.625 02-01-19 3,375,000 3,990,938 Waterford Gaming LLC (S) 8.625 09-15-14 3,541,621 1,574,173 Household Durables 0.6% Beazer Homes USA, Inc. 6.625 04-15-18 1,605,000 1,739,419 Beazer Homes USA, Inc. 8.125 06-15-16 5,400,000 5,994,000 Beazer Homes USA, Inc. 9.125 05-15-19 1,945,000 2,127,344 Meritage Homes Corp. 7.000 04-01-22 3,160,000 3,547,100 Standard Pacific Corp. 8.375 05-15-18 3,025,000 3,565,719 Standard Pacific Corp. 8.375 01-15-21 1,835,000 2,202,000 Taylor Morrison Communities, Inc. (S) 5.250 04-15-21 3,942,000 3,991,275 Internet & Catalog Retail 0.2% QVC, Inc. (S) 5.950 03-15-43 8,385,000 8,613,433 Media 4.9% AMC Entertainment, Inc. 8.750 06-01-19 4,210,000 4,620,475 AMC Entertainment, Inc. 9.750 12-01-20 9,214,000 10,642,170 12 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Media (continued) Cablevision Systems Corp. 8.000 04-15-20 6,700,000 $7,587,750 Cablevision Systems Corp. 8.625 09-15-17 4,905,000 5,714,325 CCO Holdings LLC 5.750 01-15-24 11,600,000 11,716,000 Cinemark USA, Inc. (S) 4.875 06-01-23 15,590,000 15,531,538 Cinemark USA, Inc. 7.375 06-15-21 3,950,000 4,414,125 Cinemark USA, Inc. 8.625 06-15-19 1,435,000 1,610,070 Clear Channel Communications, Inc. 9.000 03-01-21 2,980,000 2,957,650 Clear Channel Communications, Inc. 10.750 08-01-16 12,425,000 11,648,438 Clear Channel Communications, Inc., PIK 11.000 08-01-16 15,074,084 14,131,954 DISH DBS Corp. 4.625 07-15-17 1,670,000 1,670,000 DISH DBS Corp. 5.000 03-15-23 8,745,000 8,264,025 DISH DBS Corp. 5.875 07-15-22 1,940,000 1,944,850 DISH DBS Corp. 7.875 09-01-19 15,250,000 17,099,063 Gray Television, Inc. 7.500 10-01-20 1,400,000 1,498,000 Lamar Media Corp. 5.000 05-01-23 4,515,000 4,571,438 Quebecor Media, Inc. 7.375 01-15-21 CAD 1,310,000 1,396,238 Regal Entertainment Group 9.125 08-15-18 1,445,000 1,647,300 Shaw Communications, Inc. 5.500 12-07-20 CAD 3,155,000 3,481,531 Shaw Communications, Inc. 5.700 03-02-17 CAD 2,325,000 2,493,889 Shaw Communications, Inc. 6.500 06-02-14 CAD 3,055,000 3,072,032 Sirius XM Radio, Inc. (S) 5.250 08-15-22 3,175,000 3,262,313 Univision Communications, Inc. (S) 6.750 09-15-22 9,130,000 9,814,750 Videotron Ltee (S) 7.125 01-15-20 CAD 4,670,000 4,956,484 Virgin Media Secured Finance PLC 5.250 01-15-21 2,210,000 2,330,131 WMG Acquisition Corp. 11.500 10-01-18 10,175,000 12,006,500 XM Satellite Radio, Inc. (S) 7.625 11-01-18 13,265,000 14,591,500 Multiline Retail 0.4% Macy’s Retail Holdings, Inc. 7.875 08-15-36 6,800,000 7,820,558 SACI Falabella (S) 3.750 04-30-23 5,995,000 5,769,970 Specialty Retail 0.7% Automotores Gildemeister SA (S) 8.250 05-24-21 7,600,000 7,372,000 Hillman Group, Inc. 10.875 06-01-18 3,170,000 3,502,850 Toys R Us — Delaware, Inc. (S) 7.375 09-01-16 4,245,000 4,377,656 Toys R Us Property Company II LLC 8.500 12-01-17 1,575,000 1,667,531 Toys R Us, Inc. 10.375 08-15-17 7,940,000 8,674,450 Textiles, Apparel & Luxury Goods 0.4% Burlington Coat Factory Warehouse Corp. 10.000 02-15-19 8,545,000 9,538,356 PVH Corp. 7.375 05-15-20 3,700,000 4,097,750 Consumer Staples 1.9% Beverages 0.6% Anheuser-Busch InBev Worldwide, Inc. 9.750 11-17-15 BRL 7,710,000 3,761,766 Constellation Brands, Inc. 3.750 05-01-21 6,920,000 6,747,000 Constellation Brands, Inc. 4.250 05-01-23 9,675,000 9,505,688 Corporacion Lindley SA (S) 6.750 11-23-21 3,160,000 3,602,400 See notes to financial statements Annual report | Income Fund 13 Maturity Rate (%) date Par value^ Value Food & Staples Retailing 0.3% Rite Aid Corp. 9.250 03-15-20 9,835,000 $11,101,256 Food Products 0.5% B&G Foods, Inc. 7.625 01-15-18 2,677,000 2,881,121 Corporacion Pesquera Inca SAC (S) 9.000 02-10-17 4,645,000 4,888,863 Marfrig Holding Europe BV (S) 8.375 05-09-18 1,760,000 1,619,200 Simmons Foods, Inc. (S) 10.500 11-01-17 5,660,000 6,056,200 TreeHouse Foods, Inc. 7.750 03-01-18 2,500,000 2,693,750 Household Products 0.5% Harbinger Group, Inc. (S) 7.875 07-15-19 16,765,000 17,854,725 Energy 4.4% Energy Equipment & Services 0.7% Calfrac Holdings LP (S) 7.500 12-01-20 4,920,000 5,067,600 Inkia Energy, Ltd. (S) 8.375 04-04-21 12,190,000 13,652,800 PHI, Inc. 8.625 10-15-18 4,875,000 5,301,563 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 2,490,000 2,676,750 Gas Utilities 0.2% DCP Midstream LLC (P)(S) 5.850 05-21-43 7,940,000 7,959,850 Oil, Gas & Consumable Fuels 3.5% Arch Coal, Inc. 7.000 06-15-19 2,855,000 2,569,500 Arch Coal, Inc. 7.250 06-15-21 5,115,000 4,526,775 Carrizo Oil & Gas, Inc. 7.500 09-15-20 3,100,000 3,348,000 CNOOC Finance 2013, Ltd. 3.000 05-09-23 9,045,000 8,601,750 EP Energy LLC 7.750 09-01-22 5,100,000 5,686,500 EPL Oil & Gas, Inc. 8.250 02-15-18 2,405,000 2,585,375 Forest Oil Corp. (S) 7.500 09-15-20 1,130,000 1,135,650 Halcon Resources Corp. 8.875 05-15-21 4,410,000 4,487,175 Linn Energy LLC (S) 6.250 11-01-19 6,980,000 7,032,350 Linn Energy LLC 8.625 04-15-20 2,725,000 2,983,875 MarkWest Energy Partners LP 6.500 08-15-21 2,012,000 2,177,990 MEG Energy Corp. (S) 6.375 01-30-23 2,405,000 2,465,125 Niska Gas Storage US LLC 8.875 03-15-18 4,380,000 4,599,000 Pertamina Persero PT (S) 5.250 05-23-21 3,910,000 4,085,950 Pertamina Persero PT (S) 6.500 05-27-41 2,800,000 2,849,000 Petrobras Global Finance BV 4.375 05-20-23 15,065,000 14,538,252 Petrobras International Finance Company 5.375 01-27-21 5,035,000 5,330,026 Petroleos Mexicanos 6.000 03-05-20 2,685,000 3,074,325 RDS Ultra-Deepwater, Ltd. (S) 11.875 03-15-17 8,065,000 8,931,988 Regency Energy Partners LP 9.375 06-01-16 4,550,000 4,763,304 Sabine Pass Liquefaction LLC (S) 5.625 04-15-23 10,465,000 10,465,000 Samson Investment Company (S) 9.750 02-15-20 7,820,000 8,152,350 SandRidge Energy, Inc. 7.500 02-15-23 6,200,000 6,386,000 SM Energy Company (S) 5.000 01-15-24 8,050,000 8,130,500 Valero Energy Corp. 6.125 02-01-20 1,530,000 1,836,785 Financials 15.6% Capital Markets 1.2% Affinion Group Holdings, Inc. 11.625 11-15-15 3,970,000 2,203,350 E*TRADE Financial Corp. 6.000 11-15-17 4,630,000 4,826,775 14 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Capital Markets (continued) E*TRADE Financial Corp. 6.750 06-01-16 4,260,000 $4,558,200 Hongkong Land Treasury Services (Singapore) Pte, Ltd. 3.860 12-29-17 SGD 4,000,000 3,290,551 JPMorgan Chase & Company (5.150% to 5-1-23, then 3 month LIBOR + 3.250%) (Q) 5.150 05-01-23 18,990,000 19,179,900 Temasek Financial I, Ltd. 3.265 02-19-20 SGD 12,250,000 10,512,815 Commercial Banks 2.8% ANZ National International, Ltd. 2.950 07-27-15 SGD 11,000,000 8,920,709 Banco Safra SA (S) 10.250 08-08-16 BRL 4,641,000 2,253,544 Banco Votorantim SA (S) 6.250 05-16-16 BRL 10,930,000 6,023,288 Bancolombia SA 5.950 06-03-21 5,995,000 6,564,525 BBVA Bancomer SA (S) 6.500 03-10-21 5,570,000 6,154,850 DBS Bank, Ltd. (S) 6.890 12-23-13 IDR 66,000,000,000 6,639,755 Fifth Third Bancorp (Q) 5.100 06-30-23 13,115,000 13,082,213 First Tennessee Bank NA 5.050 01-15-15 1,624,000 1,708,368 MB Financial Capital Trust V (P)(S) 1.580 12-15-37 2,970,000 2,049,300 National Australia Bank, Ltd. 6.000 02-15-17 AUD 5,420,000 5,583,729 PNC Financial Services Group, Inc. (P)(Q) 4.850 06-01-23 3,825,000 3,796,313 PNC Funding Corp. 5.625 02-01-17 3,360,000 3,791,259 Regions Financial Corp. 7.375 12-10-37 4,085,000 4,779,450 Standard Chartered Bank 2.220 07-05-13 SGD 17,000,000 13,453,948 Synovus Financial Corp. 5.125 06-15-17 1,595,000 1,602,975 The Royal Bank of Scotland PLC (P) 1.927 03-31-14 SGD 6,250,000 4,927,514 Westpac Banking Corp. 7.250 02-11-20 AUD 5,000,000 5,547,710 Zions Bancorporation (P)(Q) 5.800 06-15-23 7,675,000 7,732,563 Consumer Finance 0.1% Discover Financial Services 5.200 04-27-22 3,100,000 3,417,214 Diversified Financial Services 7.6% Banco Continental SA (7.375% to 10-7-20, then 3 month LIBOR + 6.802%) (S) 7.375 10-07-40 3,455,000 3,803,972 Citigroup, Inc. 6.250 06-29-17 NZD 9,880,000 8,368,707 Citigroup, Inc. (5.900% to 2-15-23, then 3 month LIBOR + 4.230%) (Q) 5.900 02-15-23 4,350,000 4,524,000 Citigroup, Inc. (5.950% to 1-30-23, then 3 month LIBOR + 4.069%) (Q) 5.950 01-30-23 2,090,000 2,184,050 Corporacion Andina de Fomento 3.750 01-15-16 5,610,000 5,955,127 EUROFIMA 6.000 01-28-14 AUD 14,285,000 13,926,657 European Investment Bank 4.250 02-04-15 NOK 85,900,000 15,213,243 European Investment Bank 5.375 05-20-14 AUD 17,636,000 17,277,888 European Investment Bank 6.500 09-10-14 NZD 5,685,000 4,711,069 General Electric Capital Australia Funding Pty, Ltd. 7.000 10-08-15 AUD 2,600,000 2,679,564 General Electric Capital Corp. 4.250 01-17-18 NZD 5,330,000 4,190,689 General Electric Capital Corp. 4.875 04-05-16 SEK 69,000,000 11,187,473 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 13,200,000 15,444,000 General Electric Capital Corp., Series A 7.625 12-10-14 NZD 33,700,000 28,325,905 See notes to financial statements Annual report | Income Fund 15 Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Gruposura Finance (S) 5.700 05-18-21 5,165,000 $5,640,180 ING US, Inc. (P)(S) 5.650 05-15-53 15,635,000 15,713,175 Inter-American Development Bank 4.750 01-10-14 INR 330,650,000 5,798,741 Inter-American Development Bank 5.375 05-27-14 AUD 13,790,000 13,520,740 Intercorp Retail Trust (S) 8.875 11-14-18 3,985,000 4,493,088 International Bank for Reconstruction & Development 2.125 05-29-17 NOK 17,190,000 2,947,126 International Bank for Reconstruction & Development 3.250 04-14-14 NOK 50,300,000 8,675,086 International Bank for Reconstruction & Development 4.500 08-16-16 NZD 9,400,000 7,717,421 International Bank for Reconstruction & Development 5.375 12-15-14 NZD 18,470,000 15,187,708 iPayment, Inc. 10.250 05-15-18 1,620,000 1,441,800 Jefferies Group LLC 6.500 01-20-43 4,075,000 4,357,047 Kreditanstalt fuer Wiederaufbau 4.000 12-15-14 NOK 38,410,000 6,760,930 Kreditanstalt fuer Wiederaufbau 5.750 05-13-15 AUD 22,750,000 22,927,014 Kreditanstalt fuer Wiederaufbau 6.000 01-19-16 AUD 11,500,000 11,802,964 Kreditanstalt fuer Wiederaufbau 6.000 08-20-20 AUD 14,600,000 15,649,675 Merrill Lynch & Company, Inc. (P) 0.925 12-01-26 4,405,000 3,819,857 Moody’s Corp. 4.500 09-01-22 1,045,000 1,084,829 SPL Logistics Escrow LLC (S) 8.875 08-01-20 2,610,000 2,733,975 Insurance 2.1% American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 29,550,000 38,710,500 Assured Guaranty Municipal Holdings, Inc. (6.400% to 12-15-36, then 1 month LIBOR + 2.215%) (S) 6.400 12-15-66 2,950,000 2,714,000 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S) 6.505 02-12-67 8,355,000 8,073,019 MetLife, Inc. 6.400 12-15-36 7,300,000 8,249,000 Prudential Financial, Inc. (5.875% to 9-15-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 9,555,000 10,331,344 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S) 8.300 10-15-37 2,585,000 2,765,950 The Allstate Corp. (6.500% to 5-15-37, then 3 month LIBOR + 2.120%) 6.500 05-15-57 4,390,000 4,949,725 XL Group PLC, Series E (6.500% to 4-15-17, then 3 month LIBOR + 2.458%) (Q) 6.500 04-15-17 3,315,000 3,323,288 Real Estate Investment Trusts 0.5% Corrections Corp. of America (S) 4.125 04-01-20 6,441,000 6,465,154 DDR Corp. 4.625 07-15-22 4,035,000 4,317,644 Host Hotels & Resorts LP 4.750 03-01-23 8,050,000 8,528,564 Real Estate Management & Development 0.9% CapitaMalls Asia Treasury, Ltd. 3.950 08-24-17 SGD 14,250,000 11,817,539 CBRE Services, Inc. 5.000 03-15-23 5,670,000 5,655,825 Country Garden Holdings Company, Ltd. (S) 7.500 01-10-23 3,075,000 3,128,813 16 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Real Estate Management & Development (continued) Country Garden Holdings Company, Ltd. (S) 11.125 02-23-18 2,090,000 $2,335,575 Realogy Corp. (S) 7.625 01-15-20 770,000 872,025 Realogy Corp. (S) 7.875 02-15-19 4,590,000 5,037,525 Yanlord Land Group, Ltd. (S) 10.625 03-29-18 4,170,000 4,576,575 Thrifts & Mortgage Finance 0.4% Nationstar Mortgage LLC (S) 7.875 10-01-20 2,175,000 2,381,625 Nationstar Mortgage LLC (S) 9.625 05-01-19 8,304,000 9,508,080 Nationstar Mortgage LLC (S) 9.625 05-01-19 3,055,000 3,482,700 Health Care 2.1% Biotechnology 0.1% Grifols, Inc. 8.250 02-01-18 2,465,000 2,683,769 Health Care Equipment & Supplies 0.2% Alere, Inc. 8.625 10-01-18 6,760,000 7,317,700 Health Care Providers & Services 1.6% Community Health Systems, Inc. 7.125 07-15-20 2,540,000 2,787,650 Emergency Medical Services Corp. 8.125 06-01-19 1,055,000 1,149,950 ExamWorks Group, Inc. 9.000 07-15-19 8,755,000 9,630,500 HCA, Inc. 7.500 02-15-22 10,400,000 12,116,000 HCA, Inc. 8.000 10-01-18 2,135,000 2,513,963 HCA, Inc. 8.500 04-15-19 10,000,000 10,900,000 Tenet Healthcare Corp. (S) 4.375 10-01-21 15,988,000 15,508,360 Vanguard Health Holding Company II LLC 7.750 02-01-19 3,699,000 3,957,930 Pharmaceuticals 0.2% AbbVie, Inc. (S) 4.400 11-06-42 4,855,000 4,755,133 Endo Pharmaceuticals Holdings, Inc. 7.250 01-15-22 3,765,000 4,056,788 Valeant Pharmaceuticals International, Inc. (S) 7.000 10-01-20 550,000 592,625 Industrials 3.2% Aerospace & Defense 0.4% Bombardier, Inc. (S) 7.750 03-15-20 5,660,000 6,622,200 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 8,370,000 9,123,300 Airlines 0.5% Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,348,951 2,607,335 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 3,416,278 3,984,405 TAM Capital 3, Inc. (S) 8.375 06-03-21 6,040,000 6,644,000 TAM Capital, Inc. 7.375 04-25-17 3,135,000 3,385,800 UAL 2009-1 Pass Through Trust 10.400 11-01-16 1,317,543 1,531,248 UAL 2009-2A Pass Through Trust 9.750 01-15-17 1,973,683 2,279,603 Building Products 0.3% Euramax International, Inc. 9.500 04-01-16 1,370,000 1,342,600 Nortek, Inc. 8.500 04-15-21 2,700,000 2,956,500 Nortek, Inc. 10.000 12-01-18 5,125,000 5,688,750 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,205,000 1,373,700 See notes to financial statements Annual report | Income Fund 17 Maturity Rate (%) date Par value^ Value Commercial Services & Supplies 0.8% Covanta Holding Corp. 7.250 12-01-20 7,700,000 $8,416,046 Garda World Security Corp. (S) 9.750 03-15-17 5,000,000 5,362,500 Iron Mountain, Inc. 5.750 08-15-24 16,595,000 16,802,438 Construction & Engineering 0.2% Empresas ICA SAB de CV (S) 8.375 07-24-17 2,340,000 1,989,000 Tutor Perini Corp. 7.625 11-01-18 4,835,000 5,100,925 Electrical Equipment 0.2% Coleman Cable, Inc. 9.000 02-15-18 2,410,000 2,596,775 WPE International Cooperatief UA (S) 10.375 09-30-20 8,350,000 6,596,500 Industrial Conglomerates 0.4% Odebrecht Finance, Ltd. (S) 7.125 06-26-42 4,390,000 4,697,300 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 5,400,000 5,707,800 Smiths Group PLC (S) 7.200 05-15-19 520,000 626,524 Tenedora Nemak SA de CV (S) 5.500 02-28-23 2,810,000 2,866,200 Machinery 0.2% Victor Technologies Group, Inc. 9.000 12-15-17 2,735,000 2,981,150 Volvo Treasury AB (S) 5.950 04-01-15 2,590,000 2,796,975 Marine 0.2% Navios Maritime Holdings, Inc. 8.125 02-15-19 4,310,000 4,191,475 Navios South American Logistics, Inc. 9.250 04-15-19 1,595,000 1,734,563 Trading Companies & Distributors 0.0% Aircastle, Ltd. 6.750 04-15-17 715,000 786,500 Aircastle, Ltd. 7.625 04-15-20 715,000 820,463 Information Technology 0.5% Computers & Peripherals 0.1% Seagate HDD Cayman 7.000 11-01-21 5,960,000 6,556,000 Internet Software & Services 0.1% j2 Global, Inc. 8.000 08-01-20 1,935,000 2,080,125 IT Services 0.2% Brightstar Corp. (S) 9.500 12-01-16 6,890,000 7,492,875 Software 0.1% First Data Corp. (S) 8.875 08-15-20 3,080,000 3,403,400 Materials 4.2% Chemicals 0.3% Braskem Finance, Ltd. (S) 5.750 04-15-21 1,580,000 1,619,500 TPC Group, Inc. (S) 8.750 12-15-20 8,560,000 9,030,800 Construction Materials 0.5% Cemex Finance LLC (S) 9.375 10-12-22 3,100,000 3,472,000 China Shanshui Cement Group, Ltd. (S) 8.500 05-25-16 3,740,000 3,945,700 Votorantim Cimentos SA (S) 7.250 04-05-41 8,760,000 9,373,200 Vulcan Materials Company 7.500 06-15-21 1,330,000 1,569,400 Containers & Packaging 0.8% AEP Industries, Inc. 8.250 04-15-19 4,050,000 4,394,250 Ardagh Packaging Finance PLC (S) 7.375 10-15-17 8,745,000 9,499,256 Ball Corp. 4.000 11-15-23 12,770,000 12,211,313 18 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Containers & Packaging (continued) Cascades, Inc. 7.875 01-15-20 1,695,000 $1,817,888 Owens-Brockway Glass Container, Inc. 7.375 05-15-16 2,440,000 2,793,800 Pretium Packaging LLC 11.500 04-01-16 1,765,000 1,906,200 Metals & Mining 2.3% APERAM (S) 7.750 04-01-18 2,880,000 2,865,600 ArcelorMittal 7.250 03-01-41 8,940,000 8,716,500 CSN Islands XI Corp. (S) 6.875 09-21-19 1,560,000 1,630,200 CSN Islands XII Corp. (Q)(S) 7.000 09-23-15 2,800,000 2,721,600 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 5,165,000 4,803,450 FMG Resources August 2006 Pty, Ltd. (S) 6.875 04-01-22 13,670,000 13,806,700 HudBay Minerals, Inc. 9.500 10-01-20 9,420,000 9,914,550 Inmet Mining Corp. (S) 7.500 06-01-21 5,035,000 5,123,113 Inmet Mining Corp. (S) 8.750 06-01-20 9,720,000 10,473,300 Metinvest BV (S) 8.750 02-14-18 5,905,000 5,905,000 Rio Tinto Finance USA, Ltd. 7.125 07-15-28 3,985,000 5,220,529 Rio Tinto Finance USA, Ltd. 9.000 05-01-19 2,400,000 3,248,623 SunCoke Energy, Inc. 7.625 08-01-19 5,960,000 6,377,200 Thompson Creek Metals Company, Inc. 7.375 06-01-18 3,675,000 3,325,875 Vale Overseas, Ltd. 4.625 09-15-20 2,400,000 2,487,478 Paper & Forest Products 0.3% Mercer International, Inc. 9.500 12-01-17 3,280,000 3,575,200 Sappi Papier Holding GmbH (S) 7.500 06-15-32 8,249,000 7,011,650 Telecommunication Services 2.4% Diversified Telecommunication Services 1.6% American Tower Corp. 4.700 03-15-22 3,640,000 3,870,922 American Tower Corp. 7.000 10-15-17 3,500,000 4,183,893 Crown Castle Towers LLC (S) 4.883 08-15-20 6,663,000 7,409,549 Frontier Communications Corp. 7.125 03-15-19 2,770,000 3,019,300 Frontier Communications Corp. 7.125 01-15-23 9,855,000 10,298,475 Frontier Communications Corp. 9.250 07-01-21 1,665,000 1,939,725 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 5,175,000 5,673,451 Intelsat Jackson Holdings SA (S) 6.625 12-15-22 12,270,000 12,776,138 Oi SA (S) 9.750 09-15-16 BRL 6,235,000 2,998,436 Satelites Mexicanos SA de CV 9.500 05-15-17 4,452,000 4,785,900 SingTel Group Treasury Pte, Ltd. 3.488 04-08-20 SGD 2,250,000 1,903,737 Wind Acquisition Finance SA (S) 7.250 02-15-18 1,500,000 1,563,750 Wireless Telecommunication Services 0.8% Digicel Group, Ltd. (S) 8.250 09-30-20 3,375,000 3,594,375 Digicel Group, Ltd. (S) 10.500 04-15-18 1,989,000 2,159,855 Digicel, Ltd. (S) 7.000 02-15-20 3,725,000 3,864,688 MetroPCS Wireless, Inc. (S) 6.250 04-01-21 4,814,000 5,042,665 MetroPCS Wireless, Inc. (S) 6.625 04-01-23 3,000,000 3,172,500 SBA Tower Trust (S) 5.101 04-17-17 4,770,000 5,263,223 Softbank Corp. (S) 4.500 04-15-20 5,760,000 5,849,879 Sprint Nextel Corp. (S) 9.000 11-15-18 1,305,000 1,582,313 See notes to financial statements Annual report | Income Fund 19 Maturity Rate (%) date Par value^ Value Utilities 1.5% Electric Utilities 0.2% Appalachian Power Company 5.000 06-01-17 2,305,000 2,585,975 Dubai Electricity & Water Authority (S) 7.375 10-21-20 4,890,000 5,904,675 Independent Power Producers & Energy Traders 1.1% AES Corp. 4.875 05-15-23 19,339,000 19,000,568 Dynegy, Inc. (S) 5.875 06-01-23 9,015,000 8,879,775 GenOn Energy, Inc. 7.875 06-15-17 947,000 1,065,375 NRG Energy, Inc. (S) 6.625 03-15-23 10,395,000 10,992,713 Multi-Utilities 0.1% Dominion Resources, Inc. 5.600 11-15-16 2,680,000 3,064,103 Water Utilities 0.1% Cia de Saneamento Basico do Estado de Sao Paulo (S) 6.250 12-16-20 3,460,000 3,707,390 Convertible Bonds 1.2% (Cost $34,269,704) Consumer Discretionary 0.8% Automobiles 0.5% Ford Motor Company 4.250 11-15-16 10,235,000 18,685,272 Media 0.3% XM Satellite Radio, Inc. (S) 7.000 12-01-14 5,018,000 9,847,825 Financials 0.1% Capital Markets 0.0% Ares Capital Corp. (S) 5.750 02-01-16 1,735,000 1,906,331 Real Estate Investment Trusts 0.1% Dundee International 5.500 07-31-18 CAD 1,570,000 1,523,131 Transglobe Apartment (S) 5.400 09-30-18 CAD 1,960,000 2,051,218 Health Care 0.1% Health Care Equipment & Supplies 0.1% Teleflex, Inc. 3.875 08-01-17 1,820,000 2,504,775 Industrials 0.2% Airlines 0.2% United Continental Holdings, Inc. 4.500 06-30-21 7,130,000 7,555,305 Foreign Government Obligations 27.2% (Cost $1,021,384,328) Australia 2.5% New South Wales Treasury Corp. 6.000 05-01-20 AUD 35,125,000 38,313,650 Queensland Treasury Corp. 6.000 10-21-15 AUD 34,711,000 35,547,517 Queensland Treasury Corp. 6.000 04-21-16 AUD 18,003,000 18,598,961 Brazil 1.1% Federative Republic of Brazil 8.500 01-05-24 BRL 31,675,000 15,269,604 Federative Republic of Brazil 10.250 01-10-28 BRL 22,960,000 12,220,749 Federative Republic of Brazil 12.500 01-05-16 BRL 30,750,000 16,008,147 20 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Canada 6.5% Canada Housing Trust No. 1 (S) 2.750 06-15-16 CAD 37,900,000 37,999,799 Export Development Canada 3.500 02-20-18 NZD 9,440,000 7,449,462 Government of Canada 1.250 03-01-18 CAD 76,165,000 72,576,227 Ontario School Boards Financing Corp., Series 01A2 6.250 10-19-16 CAD 8,485,000 9,339,761 Province of Alberta 1.700 12-15-17 CAD 16,235,000 15,581,998 Province of Ontario 3.150 09-08-15 CAD 26,750,000 26,840,822 Province of Ontario 3.150 12-15-17 8,155,000 8,824,648 Province of Ontario 6.250 06-16-15 NZD 30,690,000 25,773,123 Province of Quebec 4.500 12-01-16 CAD 32,770,000 34,652,596 Province of Quebec 6.750 11-09-15 NZD 7,310,000 6,237,813 Indonesia 1.9% Republic of Indonesia (S) 5.875 03-13-20 4,140,000 4,750,650 Republic of Indonesia 6.125 05-15-28 IDR 197,000,000,000 19,146,308 Republic of Indonesia 7.000 05-15-22 IDR 137,000,000,000 15,040,810 Republic of Indonesia 8.250 07-15-21 IDR 120,260,000,000 14,191,429 Republic of Indonesia 9.500 06-15-15 IDR 13,720,000,000 1,528,873 Republic of Indonesia 10.000 07-15-17 IDR 99,270,000,000 11,950,456 Republic of Indonesia 14.250 06-15-13 IDR 36,000,000,000 3,686,286 Malaysia 1.9% Government of Malaysia 3.835 08-12-15 MYR 50,450,000 16,571,075 Government of Malaysia 4.262 09-15-16 MYR 48,250,000 16,029,899 Government of Malaysia 3.314 10-31-17 MYR 22,000,000 7,105,666 Government of Malaysia 3.741 02-27-15 MYR 98,350,000 32,128,650 Mexico 0.8% Government of Mexico 9.500 12-18-14 MXN 67,500,000 5,698,641 Government of Mexico 5.000 06-15-17 MXN 219,174,600 17,357,541 Government of Mexico 6.000 06-18-15 MXN 72,500,000 5,870,904 New Zealand 2.3% Dominion of New Zealand 5.000 03-15-19 NZD 19,200,000 16,751,690 Dominion of New Zealand 6.000 04-15-15 NZD 14,550,000 12,279,827 Dominion of New Zealand 6.000 12-15-17 NZD 38,005,000 34,074,304 Dominion of New Zealand 6.000 05-15-21 NZD 26,500,000 24,851,293 Norway 0.9% Government of Norway 4.500 05-22-19 NOK 77,991,000 15,415,736 Government of Norway 5.000 05-15-15 NOK 101,202,000 18,508,016 Peru 0.1% Republic of Peru 7.350 07-21-25 1,930,000 2,608,395 Philippines 2.2% Republic of Philippines 4.950 01-15-21 PHP 608,000,000 15,678,259 Republic of Philippines 5.875 12-16-20 PHP 609,320,800 17,141,649 Republic of Philippines 5.875 03-01-32 PHP 488,595,000 13,962,755 Republic of Philippines 6.250 01-14-36 PHP 252,000,000 7,452,094 Republic of Philippines 6.500 04-28-21 PHP 678,000,000 19,850,162 Republic of Philippines 8.125 12-16-35 PHP 254,043,000 9,251,937 See notes to financial statements Annual report | Income Fund 21 Maturity Rate (%) date Par value^ Value Singapore 1.5% Republic of Singapore 2.375 04-01-17 SGD 22,500,000 18,874,348 Republic of Singapore 3.250 09-01-20 SGD 43,690,000 38,585,292 South Korea 1.4% Korea Development Bank 4.375 08-10-15 1,530,000 1,624,194 Korea Treasury Bond Coupon Strips 3.286 09-10-18 KRW 1,205,430,000 914,767 Korea Treasury Bond Coupon Strips 3.287 03-10-18 KRW 1,205,430,000 929,243 Korea Treasury Bond Coupon Strips 3.296 03-10-17 KRW 1,205,430,000 958,410 Korea Treasury Bond Coupon Strips 3.297 09-10-17 KRW 1,205,430,000 943,578 Korea Treasury Bond Coupon Strips 3.309 09-10-16 KRW 1,205,430,000 973,300 Korea Treasury Bond Coupon Strips 3.315 03-10-16 KRW 1,205,430,000 987,681 Korea Treasury Bond Coupon Strips 3.326 09-10-15 KRW 1,205,430,000 1,002,323 Korea Treasury Bond Coupon Strips 3.327 03-10-15 KRW 1,205,430,000 1,017,081 Korea Treasury Bond Coupon Strips 3.347 09-10-14 KRW 1,205,430,000 1,031,823 Korea Treasury Bond Coupon Strips 3.356 03-10-14 KRW 1,205,430,000 1,045,921 Korea Treasury Bond Coupon Strips 3.371 09-10-13 KRW 1,205,430,000 1,059,786 Korea Treasury Bond Principal Strips, PO 3.286 09-10-18 KRW 41,928,000,000 31,817,996 Republic of Korea 3.500 03-10-17 KRW 10,000,000,000 9,050,341 Republic of Korea 5.750 09-10-18 KRW 2,000,000 2,012 Sweden 2.1% Kingdom of Sweden 3.750 08-12-17 SEK 78,560,000 13,082,757 Kingdom of Sweden 4.500 08-12-15 SEK 129,600,000 21,065,980 Kingdom of Sweden 5.000 12-01-20 SEK 156,425,000 29,117,980 Svensk Exportkredit AB 7.625 06-30-14 NZD 18,040,000 14,997,794 Thailand 2.0% Bank of Thailand 3.200 10-22-14 THB 1,217,750,000 40,523,784 Kingdom of Thailand 3.250 06-16-17 THB 1,015,000,000 33,975,126 Term Loans (M) 7.5% (Cost $280,490,053) Consumer Discretionary 1.1% Hotels, Restaurants & Leisure 0.4% Ameristar Casinos, Inc. 4.000 04-16-18 3,287,669 3,300,912 Caesars Entertainment Operating Company, Inc. 4.443 01-26-18 9,919,976 8,738,884 CCM Merger, Inc. 5.000 03-01-17 1,475,605 1,486,672 Las Vegas Sands LLC 2.700 11-23-16 3,271,415 3,272,001 Media 0.5% Clear Channel Communications, Inc. 3.844 01-29-16 13,921,522 12,831,008 Mood Media Corp. 7.000 05-07-18 1,740,885 1,745,237 Univision Communications, Inc. 4.500 03-02-20 3,715,000 3,705,713 Multiline Retail 0.0% The Neiman Marcus Group, Inc. 4.000 05-16-18 675,000 674,277 Specialty Retail 0.1% Burlington Coat Factory Warehouse Corp. 4.250 02-24-17 2,891,842 2,908,710 Textiles, Apparel & Luxury Goods 0.1% Calceus Acquisition, Inc. 5.750 01-31-20 2,743,599 2,771,035 22 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Consumer Staples 0.9% Food & Staples Retailing 0.4% Rite Aid Corp. 5.750 08-21-20 945,000 976,008 SUPERVALU, Inc. 5.000 03-21-19 14,817,624 14,963,948 Food Products 0.2% Del Monte Corp. 4.000 03-08-18 6,613,425 6,644,131 Household Products 0.3% Huish Detergents, Inc. 5.500 03-23-20 12,931,000 13,007,784 Energy 0.4% Energy Equipment & Services 0.2% Offshore Group Investment, Ltd. 6.250 10-26-17 7,190,625 7,238,565 Oil, Gas & Consumable Fuels 0.2% Arch Coal, Inc. 5.750 05-16-18 8,154,468 8,233,468 Financials 1.1% Capital Markets 0.5% Walter Investment Management Corp. 5.750 11-28-17 125,000 126,375 Walter Investment Management Corp. 5.750 11-28-17 16,490,551 16,671,947 Diversified Financial Services 0.2% Ocwen Loan Servicing LLC 5.000 02-15-18 5,530,000 5,606,038 Springleaf Finance Funding Company 5.500 05-10-17 2,865,368 2,871,637 Real Estate Investment Trusts 0.4% iStar Financial, Inc. 4.500 09-28-17 14,423,333 14,603,625 Real Estate Management & Development 0.0% Realogy Corp. 6.200 10-10-13 325,750 324,935 Health Care 0.9% Biotechnology 0.2% Aptalis Pharma, Inc. 5.500 02-10-17 3,271,532 3,281,755 Capsugel Holdings US, Inc. 4.750 08-01-18 2,965,646 3,002,717 Patheon, Inc. 7.250 12-06-18 1,960,150 1,984,652 Health Care Providers & Services 0.6% Catalent Pharma Solutions, Inc. 3.694 09-15-16 3,595,818 3,621,672 Catalent Pharma Solutions, Inc. 4.250 09-15-17 6,670,932 6,707,622 MModal, Inc. 7.500 08-15-19 3,099,479 3,059,185 National Mentor Holdings, Inc. 6.500 02-09-17 7,191,386 7,281,278 Pharmaceuticals 0.1% Warner Chilcott Company LLC 4.250 03-15-18 4,031,674 4,072,798 Industrials 0.6% Airlines 0.2% Delta Air Lines, Inc. 5.000 04-20-17 7,663,500 7,744,925 Road & Rail 0.1% Swift Transportation Company LLC 4.000 12-21-17 2,086,451 2,109,053 Trading Companies & Distributors 0.3% American Builders & Contractors Supply Company, Inc. 3.500 04-16-20 10,205,000 10,241,054 Travelport LLC 5.533 08-21-15 2,843,039 2,838,063 See notes to financial statements Annual report | Income Fund 23 Maturity Rate (%) date Par value^ Value Information Technology 0.2% Software 0.2% First Data Corp. 4.195 03-23-18 3,562,924 3,545,109 First Data Corp. 4.199 03-24-17 3,115,089 3,101,460 First Data Corp. 4.199 09-24-18 1,155,000 1,150,429 Materials 0.8% Chemicals 0.2% US Coatings Acquisition, Inc. 4.750 02-03-20 9,185,000 9,268,813 Construction Materials 0.3% Apex Tool Group LLC 4.500 02-01-20 6,855,000 6,889,275 Doncasters Group, Ltd. 5.500 03-28-20 3,815,000 3,841,228 Containers & Packaging 0.3% Berry Plastics Group, Inc. 3.500 02-07-20 6,780,000 6,772,583 Consolidated Container Company, LLC 5.000 07-03-19 2,950,175 2,972,301 Telecommunication Services 0.7% Diversified Telecommunication Services 0.7% Crown Castle Operating Company 3.250 01-31-19 8,317,222 8,332,817 Intelsat Jackson Holdings SA 5.250 02-03-14 5,309,083 5,309,083 RentPath, Inc. 6.250 05-02-20 10,945,000 10,767,144 Utilities 0.8% Electric Utilities 0.7% La Frontera Generation LLC 4.500 09-30-20 17,630,000 17,615,314 Otter Tail Corp. (T) TBD 05-14-19 9,875,000 9,912,031 Independent Power Producers & Energy Traders 0.1% Dynegy, Inc. 4.000 04-23-20 3,129,231 3,137,705 Capital Preferred Securities 2.3% (Cost $74,502,443) Financials 2.3% Commercial Banks 1.9% First Midwest Capital Trust I, Series B 6.950 12-01-33 2,694,000 2,795,025 First Tennessee Capital II 6.300 04-15-34 870,000 865,650 HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) 5.911 11-30-35 12,255,000 12,530,738 M&T Capital Trust I 8.234 02-01-27 1,725,000 1,715,123 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 5,830,000 6,682,638 USB Capital IX (P)(Q) 3.500 07-08-13 21,933,000 20,726,685 Wachovia Capital Trust III (P)(Q) 5.570 07-08-13 27,125,000 27,158,906 Diversified Financial Services 0.4% BAC Capital Trust XIV, Series G (P)(Q) 4.000 06-24-13 14,860,000 13,076,800 24 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Collateralized Mortgage Obligations 5.6% (Cost $194,938,048) Commercial & Residential 5.0% Adjustable Rate Mortgage Trust Series 2004-5, Class 2A1 (P) 2.873 04-25-35 4,787,907 4,843,456 American Home Mortgage Assets LLC Series 2006-6, Class XP IO 1.941 12-25-46 53,247,900 4,258,607 Banc of America Commercial Mortgage Trust, Inc. Series 2006-4, Class AM 5.675 07-10-46 5,850,000 6,547,028 Bear Stearns Adjustable Rate Mortgage Trust Series 2004-10, Class 12A3 (P) 2.937 01-25-35 4,799,685 4,717,606 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.893 01-25-35 2,775,341 2,742,114 Series 2004-8, Class 1A (P) 0.893 09-25-34 922,443 890,824 Series 2005-7, Class 11A1 (P) 0.733 08-25-35 2,799,983 2,702,827 Chase Mortgage Finance Corp. Series 2007-A1, Class 2A1 (P) 2.889 02-25-37 3,008,224 3,072,007 DSLA Mortgage Loan Trust Series 2004-AR1 Class X2 IO 2.043 09-19-44 28,922,490 2,203,333 Series 2005-AR2, Class X2 IO 2.819 03-19-45 56,938,243 5,242,293 Extended Stay America Trust Series 2013-ESHM, Class M (S) 7.625 12-05-19 4,455,000 4,637,767 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.860 07-10-38 3,475,000 3,859,620 GS Mortgage Securities Corp. II Series 2013, Class KYO (P)(S) 3.798 11-08-29 6,695,000 6,713,960 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.654 09-25-35 7,148,316 7,116,864 HarborView Mortgage Loan Trust Series 2005-2, Class IX IO 2.260 05-19-35 20,806,540 1,420,862 Series 2005-9, Class 2A1C (P) 0.648 06-20-35 2,570,629 2,432,591 Series 2005-8, Class 1X IO 2.199 09-19-35 16,545,494 1,325,261 Series 2007-3, Class ES IO 0.350 05-19-47 39,551,107 276,858 Series 2007-4, Class ES IO 0.350 07-19-47 44,511,065 311,577 Series 2007-6, Class ES IO (S) 0.342 08-19-37 33,143,657 232,006 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 1.983 10-25-36 48,410,845 3,822,520 Series 2005-AR18, Class 2X IO 1.626 10-25-36 50,833,833 2,472,217 JP Morgan Mortgage Trust Series 2007-A1, Class 1A1 (P) 3.048 07-25-35 5,498,497 5,545,778 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP5, Class AM (P) 5.243 12-15-44 5,455,000 5,940,140 Series 2006-LDP7, Class AM (P) 5.861 04-15-45 11,250,000 12,515,569 Merrill Lynch Mortgage Investors Trust Series 2005-A2, Class A2 (P) 2.523 02-25-35 2,371,866 2,431,163 Series 2006-3, Class 2A1 (P) 2.554 10-25-36 2,464,190 2,385,338 Series 2007-1, Class 2A1 (P) 2.913 01-25-37 14,743,282 14,853,208 Merrill Lynch Mortgage Trust Series 2005-LC1, Class AM (P) 5.306 01-12-44 7,010,000 7,652,642 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-3, Class A4 (P) 5.414 07-12-46 2,975,000 3,325,559 See notes to financial statements Annual report | Income Fund 25 Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) Morgan Stanley Capital I Trust Series 2007-IQ13, Class A4 5.364 03-15-44 8,460,000 $9,524,936 Morgan Stanley Mortgage Loan Trust Series 2004-8AR, Class 4A1 (P) 2.652 10-25-34 3,417,296 3,426,533 Series 2004-9, Class 1A (P) 5.732 11-25-34 3,390,020 3,296,174 Opteum Mortgage Acceptance Corp. Series 2005-4, Class 1APT (P) 0.503 11-25-35 4,150,955 4,007,336 Structured Asset Securities Corp. Series 2003-7A, Class 3A6 (P) 2.583 12-25-33 3,781,781 3,801,450 WaMu Mortgage Pass Through Certificates Series 2005-AR13, Class X IO 1.487 10-25-45 136,773,020 7,709,184 Series 2005-AR19, Class A1A2 (P) 0.483 12-25-45 5,111,573 4,767,697 Series 2005-AR2, Class X IO 1.620 01-25-45 40,363,461 2,126,981 Series 2005-AR6, Class 2A1A (P) 0.423 04-25-45 5,085,462 4,747,024 Series 2005-AR8, Class 2AB2 (P) 0.613 07-25-45 5,482,953 5,116,418 Wells Fargo Mortgage Backed Securities Trust Series 2004-Z, Class 2A1 (P) 2.624 12-25-34 4,719,138 4,810,676 Series 2005-AR5, Class 1A1 (P) 2.669 04-25-35 6,474,937 6,439,979 U.S. Government Agency 0.6% Federal Home Loan Mortgage Corp. Series 4077, Class IK IO 5.000 07-15-42 13,683,694 3,287,683 Federal National Mortgage Association Series 2012-118, Class AI IO 3.500 11-25-37 13,976,029 2,364,179 Series 2013-46, Class MI IO 3.500 05-25-43 62,482,146 8,142,498 Series 398, Class C3 IO 4.500 05-25-39 3,098,231 365,334 Series 402, Class 3 IO 4.000 11-25-39 4,468,809 646,484 Series 402, Class 4 IO 4.000 10-25-39 7,051,746 709,971 Series 402, Class 7 IO 4.500 11-25-39 9,541,685 1,060,632 Series 406, Class 3 IO 4.000 01-25-41 10,129,175 1,615,902 Series 407, Class 4 IO 4.500 03-25-41 15,924,618 2,224,956 Series 407, Class 7 IO 5.000 03-25-41 13,152,775 2,068,863 Series 407, Class 8 IO 5.000 03-25-41 6,496,188 918,092 Asset Backed Securities 1.4% (Cost $47,375,693) CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 19,160,000 20,041,532 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 18,339,563 20,344,609 Home Equity Asset Trust Series 2003-1, Class M1 (P) 1.693 06-25-33 2,365,080 2,258,789 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 7,563,360 8,350,759 Shares Value Common Stocks 0.5% (Cost $18,350,827) Consumer Discretionary 0.0% Auto Components 0.0% Lear Corp. 3,614 216,768 Media 0.0% Vertis Holdings, Inc. (I) 300,120 0 26 Income Fund | Annual report See notes to financial statements Shares Value Financials 0.5% Commercial Banks 0.5% Talmer Bancorp, Inc. (I)(S) 1,983,302 17,844,680 Real Estate Investment Trusts 0.0% Dundee International 79,684 787,809 Materials 0.0% Chemicals 0.0% LyondellBasell Industries NV, Class A 104 6,932 Containers & Packaging 0.0% Rock-Tenn Company, Class A 531 52,452 Telecommunication Services 0.0% Diversified Telecommunication Services 0.0% Deutsche Telekom AG, ADR 8,253 94,744 Preferred Securities 4.3% (Cost $151,555,134) Consumer Discretionary 0.5% Auto Components 0.3% The Goodyear Tire & Rubber Company, 5.875% 190,600 9,520,470 Automobiles 0.1% General Motors Company, Series B, 4.750% 94,000 4,588,140 Household Durables 0.1% Beazer Homes USA, Inc., 7.500% 144,125 4,787,833 Financials 3.0% Commercial Banks 2.1% First Tennessee Bank NA, 3.750% (S) 20,120 15,498,688 M&T Bank Corp., Series A, 5.000% 7,985 8,304,400 M&T Bank Corp., Series C, 5.000% 495 514,800 Regions Financial Corp., 6.375% 360,920 9,142,104 U.S. Bancorp, 3.500% 8,280 7,611,059 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 385,125 11,172,476 Wells Fargo & Company, Series L, 7.500% 14,715 18,467,325 Wintrust Financial Corp., 5.000% 1,030 1,102,450 Zions Bancorporation, 6.300% 266,515 7,081,304 Diversified Financial Services 0.1% Bank of America Corp. (8.000% to 1-30-18, then 3 month LIBOR + 3.630%) 2,730,000 3,112,200 Insurance 0.7% Hartford Financial Services Group, Inc., 7.875% 408,525 12,500,865 MetLife, Inc., 5.000% 183,480 9,762,971 Reinsurance Group of America, Inc., 6.200% 253,754 6,815,832 Real Estate Investment Trusts 0.1% FelCor Lodging Trust, Inc., Series A, 1.950% 99,725 2,468,194 See notes to financial statements Annual report | Income Fund 27 Shares Value Industrials 0.2% Aerospace & Defense 0.2% United Technologies Corp., 7.500% 158,950 9,591,043 Utilities 0.6% Electric Utilities 0.6% Nextera Energy, Inc., 5.889% 93,750 5,025,938 PPL Corp., 8.750% 300,235 16,140,634 Maturity Rate (%) date Par value^ Value Escrow Certificates 0.0% (Cost $142) Consumer Discretionary 0.0% Lear Corp., Series B (I) 8.750 12-01-16 2,645,000 26,450 Materials 0.0% Smurfit-Stone Container Corp. (I) 8.000 03-15-17 455,000 1,092 Shares Value Warrants 0.0% (Cost $0) Lear Corp. (Expiration Date 11-09-14, Strike Price: $0.005) (I) 403 47,457 Short-Term Investments 3.4% (Cost $128,496,000) Repurchase Agreement 3.4% Barclays Tri-Party Repurchase Agreement dated 5-31-13 at 0.060% to be repurchased at $40,685,203 on 6-3-13, collateralized by $40,496,900 U.S. Treasury Notes, 0.875%–1.500% due 2-28-17 to 8-31-18 (valued at $41,498,929, including interest) 40,685,000 40,685,000 Repurchase Agreement with State Street Corp. dated 5-31-13 at 0.010% to be repurchased at $87,811,073 on 6-3-13, collateralized by $88,740,000 U.S. Treasury Notes, 0.875% due 2-28-17 (valued at $89,571,938, including interest) 87,811,000 87,811,000 Total investments (Cost $3,582,556,535) † 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. 28 Income Fund | Annual report See notes to financial statements Currency abbreviations AUD — Australian Dollar BRL — Brazilian Real CAD — Canadian Dollar IDR — Indonesian Rupiah INR — Indian Rupee KRW — Korean Won MXN — Mexican Peso MYR — Malaysian Ringgit NOK — Norwegian Krone NZD — New Zealand Dollar PHP — Philippine Peso SEK — Swedish Krona SGD — Singapore Dollar THB — Thai Baht Notes to Schedule of Investments ADR American Depositary Receipts IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid In Kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. TBD To Be Determined (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $733,828,492 or 19.5% of the Fund’s net assets as of 5-31-13. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. † At 5-31-13, the aggregate cost of investment securities for federal income tax purposes was $3,596,466,380. Net unrealized appreciation aggregated $131,595,074, of which $214,771,985 related to appreciated investment securities and $83,176,911 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total net assets on 5-31-13: United States 57.0% Canada 8.6% Australia 3.4% Singapore 2.6% New Zealand 2.3% Philippines 2.2% Sweden 2.2% Indonesia 2.0% Thailand 2.0% Brazil 1.9% Other Countries 15.8% See notes to financial statements Annual report | Income Fund 29 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $3,582,556,535) $3,728,061,454 Foreign currency, at value (Cost $17,600,626) 17,421,410 Receivable for investmentssold 21,833 Receivable for fund sharessold 7,466,816 Receivable for forward foreign currency exchangecontracts 53,996,480 Dividends and interestreceivable 45,287,611 Other receivables and prepaidexpenses 168,832 Totalassets Liabilities Due tocustodian 2,174 Payable for investmentspurchased 59,497,251 Payable for forward foreign currency exchangecontracts 18,140,796 Payable for fund sharesrepurchased 12,970,346 Distributionspayable 1,484,493 Payable toaffiliates Accounting and legal servicesfees 106,847 Transfer agentfees 454,961 Distribution and servicefees 11,356 Trustees’fees 43,160 Other liabilities and accruedexpenses 552,304 Totalliabilities Netassets Net assets consistof Paid-incapital $3,646,331,320 Accumulated distributions in excess of net investmentincome (39,949,335) Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (27,735,159) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 180,513,922 Netassets 30 Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($1,675,787,388 ÷ 247,168,036shares) 1 $6.78 Class B ($185,945,036 ÷ 27,424,023shares) 1 $6.78 Class C ($751,270,683 ÷ 110,806,641shares) 1 $6.78 Class I ($1,110,577,030 ÷ 164,132,535shares) $6.77 Class R1 ($17,727,859 ÷ 2,606,429shares) $6.80 Class R2 ($217,572 ÷ 32,130shares) $6.77 Class R3 ($3,394,709 ÷ 500,870shares) $6.78 Class R4 ($4,220,889 ÷ 622,422shares) $6.78 Class R5 ($9,438,425 ÷ 1,394,037shares) $6.77 Class R6 ($581,157 ÷ 85,811shares) $6.77 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $7.10 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Income Fund 31 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $193,514,895 Dividends 7,839,656 Less foreign taxeswithheld (2,124,268) Total investmentincome Expenses Investment managementfees 10,915,274 Distribution and servicefees 15,012,587 Accounting and legal servicesfees 640,538 Transfer agentfees 5,570,840 Trustees’fees 203,650 State registrationfees 288,674 Printing andpostage 227,373 Professionalfees 282,348 Custodianfees 1,324,904 Registration and filingfees 96,999 Other 96,388 Totalexpenses Less expensereductions (2,930) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 73,428,975 Investments in affiliatedissuers (2,016,494) Futurescontracts 1,253,756 Foreign currencytransactions (19,313,030) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 93,390,625 Investments in affiliatedissuers 4,887,568 Translation of assets and liabilities in foreigncurrencies 971,005 Net realized and unrealizedgain Increase in net assets fromoperations 32 Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-13 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $164,573,638 $186,110,356 Net realized gain(loss) 53,353,207 (335,956) Change in net unrealized appreciation(depreciation) 99,249,198 (173,216,763) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (89,217,619) (105,695,767) ClassB (8,243,033) (8,748,530) ClassC (33,927,185) (37,317,144) ClassI (33,001,896) (33,684,290) ClassR1 (714,780) (560,777) ClassR2 (6,331) (1,433) ClassR3 (199,068) (149,386) ClassR4 (150,744) (91,716) ClassR5 (487,314) (428,314) ClassR6 (21,228) (4,783) From net realizedgain ClassA (2,528,001) (6,735,001) ClassB (271,603) (638,790) ClassC (1,114,187) (2,749,085) ClassI (828,141) (2,039,272) ClassR1 (21,851) (37,384) ClassR2 (146) — ClassR3 (6,044) (10,019) ClassR4 (4,108) (4,013) ClassR5 (11,194) (22,171) ClassR6 (602) (370) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 3,294,410,734 3,131,197,866 End ofyear Accumulated distributions in excess of net investmentincome See notes to financial statements Annual report | Income Fund 33 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.34 0.38 0.43 0.48 0.41 Net realized and unrealized gain (loss) oninvestments 0.32 (0.35) 0.55 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.34) (0.39) (0.43) (0.47) (0.42) From net realizedgain (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1,676 $1,751 $1,775 $1,155 $720 Ratios (as a percentage of average net assets): Expenses beforereductions 0.90 0.93 0.91 0.85 0.93 3 Expenses net of fee waivers andcredits 0.90 0.93 0.91 0.85 0.93 3 Net investmentincome 5.05 5.82 6.42 7.77 7.23 Portfolio turnover (%) 53 42 33 67 43 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.29 0.33 0.38 0.44 0.37 Net realized and unrealized gain (loss) oninvestments 0.32 (0.35) 0.54 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.34) (0.38) (0.42) (0.38) From net realizedgain (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $186 $179 $164 $144 $131 Ratios (as a percentage of average net assets): Expenses beforereductions 1.60 1.63 1.61 1.55 1.63 3 Expenses net of fee waivers andcredits 1.60 1.63 1.61 1.55 1.63 3 Net investmentincome 4.34 5.10 5.75 7.07 6.51 Portfolio turnover (%) 53 42 33 67 43 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 34 Income Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.29 0.33 0.38 0.44 0.37 Net realized and unrealized gain (loss) oninvestments 0.32 (0.35) 0.55 0.72 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.34) (0.38) (0.42) (0.38) From net realizedgain (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $751 $757 $668 $400 $201 Ratios (as a percentage of average net assets): Expenses beforereductions 1.60 1.63 1.61 1.55 1.63 3 Expenses net of fee waivers andcredits 1.60 1.63 1.61 1.55 1.63 3 Net investmentincome 4.35 5.10 5.71 7.05 6.53 Portfolio turnover (%) 53 42 33 67 43 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.36 0.40 0.45 0.51 0.42 Net realized and unrealized gain (loss) oninvestments 0.33 (0.35) 0.55 0.73 (0.65) Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.41) (0.45) (0.49) (0.44) From net realizedgain (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $1,111 $577 $510 $141 $45 Ratios (as a percentage of average net assets): Expenses beforereductions 0.52 0.53 0.48 0.48 0.57 2 Expenses net of fee waivers andcredits 0.52 0.53 0.48 0.48 0.57 2 Net investmentincome 5.36 6.19 6.77 8.10 7.70 Portfolio turnover (%) 53 42 33 67 43 1 Based on the average daily sharesoutstanding. 2 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Income Fund 35 CLASS R1 SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.32 0.36 0.41 0.46 0.38 Net realized and unrealized gain (loss) oninvestments 0.32 (0.35) 0.56 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.36) (0.42) (0.44) (0.39) From net realizedgain (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $18 $12 $9 $8 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 1.21 1.13 1.22 1.33 Expenses net of fee waivers andcredits 1.19 1.21 1.13 1.22 1.33 Net investmentincome 4.72 5.52 6.24 7.42 6.81 Portfolio turnover (%) 53 42 33 67 43 1 Based on the average daily sharesoutstanding. CLASS R2 SHARES Periodended 5-31-13 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.34 0.08 Net realized and unrealized gain (loss) oninvestments 0.33 (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.35) (0.09) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.73 0.72 5 Expenses net of fee waivers andcredits 0.73 0.72 5 Net investmentincome 5.11 4.89 5 Portfolio turnover (%) 53 42 6 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 6 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. 36 Income Fund | Annual report See notes to financial statements CLASS R3 SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.32 0.37 0.41 0.47 0.01 Net realized and unrealized gain (loss) oninvestments 0.33 (0.35) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.33) (0.37) (0.42) (0.44) (0.01) From net realizedgain (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $4 $2 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.10 1.11 1.08 1.63 3.49 Expenses net of fee waivers andcredits 1.10 1.11 1.08 1.25 1.25 Net investmentincome 4.83 5.61 6.10 7.43 6.02 6 Portfolio turnover (%) 53 42 33 67 43 1 The inception date for Class R3 shares is 5-21-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R4 SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.35 0.38 0.43 0.49 0.01 Net realized and unrealized gain (loss) oninvestments 0.32 (0.34) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.35) (0.39) (0.44) (0.46) (0.01) From net realizedgain (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $3 $1 $1 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.81 0.81 0.80 0.92 3.25 Expenses net of fee waivers andcredits 0.71 0.81 0.80 0.92 0.95 Net investmentincome 5.22 5.85 6.56 7.74 6.32 6 Portfolio turnover (%) 53 42 33 67 43 1 The inception date for Class R4 shares is 5-21-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Income Fund 37 CLASS R5 SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.37 0.41 0.45 0.52 0.01 Net realized and unrealized gain (loss) oninvestments 0.31 (0.35) 0.55 0.71 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.41) (0.45) (0.48) (0.01) From net realizedgain (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $11 $2 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.50 0.50 0.53 0.99 3.00 Expenses net of fee waivers andcredits 0.50 0.50 0.53 0.65 0.65 Net investmentincome 5.44 6.22 6.80 8.23 6.62 6 Portfolio turnover (%) 53 42 33 67 43 1 The inception date for Class R5 shares is 5-21-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R6 SHARES Periodended 5-31-13 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.36 0.30 Net realized and unrealized gain (loss) oninvestments 0.33 (0.08) Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.31) From net realizedgain (0.01) (0.02) Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.45 0.46 5 Expenses net of fee waivers andcredits 0.45 0.46 5 Net investmentincome 5.39 6.10 5 Portfolio turnover (%) 53 42 6 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 6 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. 38 Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Income Fund (the Fund), is a series of John Hancock Strategic Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
